Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 01, 2019

The Court of Appeals hereby passes the following order:

A19A2045. WILLIE MAYS v. THE STATE.

      In 2015, Willie Mays pled guilty to theft by taking. He has filed numerous
applications and direct appeals in this Court stemming from his plea.1 In this direct
appeal, Mays attempts to appeal the trial court’s October 17, 2017 order denying his
motion to set aside a void judgment. However, Mays did not file a notice of appeal
from this order until December 4, 2017. We lack jurisdiction for two reasons.
      First, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Mays’s notice of appeal is
untimely, as it was filed 48 days after entry of the order he seeks to appeal.
      Moreover, as the Supreme Court has explained, a post-conviction motion to
vacate or set aside an allegedly void conviction is not an appropriate remedy in a
criminal case. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010); Harper
v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009). Any appeal from an order
denying or dismissing such a motion must be dismissed. See Roberts, 286 Ga. at 532;
Harper, 286 Ga. at 218 (2).




      1
       See A19D0231 (dismissed Dec. 27, 2018); A19D0192 (dismissed Dec. 10,
2018); A19A0650 (dismissed Dec. 10, 2018); A19A0649 (dismissed Dec. 19, 2018);
A18A1715 (dismissed June 7, 2018); A18A1716 (dismissed June 7, 2018);
A17E0035 (denied Feb. 15, 2017); A04D0030 (dismissed Sep. 19, 2003).
      Because Mays’s notice of appeal is untimely and because his motion to set
aside a void judgment is not a valid remedy, this direct appeal from the trial court’s
denial of that motion is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/01/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.